Case: 13-14220   Date Filed: 03/27/2014   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-14220
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:09-cr-00236-WS-B-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

DERRICK WALKER,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                             (March 27, 2014)

Before CARNES, Chief Judge, HULL and MARCUS, Circuit Judges.

PER CURIAM:
              Case: 13-14220     Date Filed: 03/27/2014   Page: 2 of 2


      Elsie Mae Miller, appointed counsel for Derrick Walker in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Walker’s revocation of

supervised release and sentence are AFFIRMED.




                                          2